Citation Nr: 1219888	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, to include a separate compensable rating for diabetic nephropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

In a November 2010 decision, the Board denied the claim for an increased rating for service-connected diabetes mellitus, including a compensable rating for diabetic nephropathy.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), and in November 2011, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties.  Thus, the appeal now returns to the Board for reconsideration.

In July 2007, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.

The Board notes that in an October 2003 statement in connection with the claim on appeal, the Veteran asserted that any employment would be greatly hampered.  During the pendency of this appeal, the Court held, in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a claim for a total disability rating based on unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  It is unclear to the Board whether the Veteran intended to raise a claim of TDIU in his October 2003 statement.  Additionally, in November 2010, the Veteran filed a claim for service connection for a prostate disorder and a left hip disorder.  It does not appear that these claims were developed or adjudicated by the RO.  Therefore, these issues are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The basis for the Joint Motion was that the Board had not provided adequate reasons and bases for not granting a separate compensable rating for diabetic nephropathy in the November 2010 decision.  In this regard, the Joint Motion noted June 2007 VA treatment records that discussed acute renal failure.

Initially, the Board notes that since the Board's November 2010 decision, multiple VA and private treatment records have been added to the claims file in support of additional unrelated claims adjudicated by the RO in a September 2011 rating decision.  However, these records were not considered by the RO with respect to the severity and symptomatology of the Veteran's service-connected diabetes mellitus, and the Veteran has not waived AOJ consideration of this evidence with respect to this claim.  See 38 C.F.R. § 20.1304 (2011).  Therefore, a remand is necessary to allow for AOJ review of this additional evidence with regard to the instant claim.

Moreover, the Board's review of the claims file reveals that the Veteran was again treated for acute kidney injury in November 2010 and that private treatment records report a diagnosis of stable chronic kidney disease.  Given these findings in addition to the June 2007 treatment for renal failure, the Board determines that the Veteran should be afforded a VA examination to assess the severity of his renal dysfunction.  

Finally, the record reflects that the Veteran receives regular treatment within the Alexandria VA Medical Center.  The most recent treatment record in the claims file is dated in August 2011.  Therefore, all VA treatment records for the Veteran from the Alexandria VAMC and dated from August 2011 onward should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators).

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records dated from August 2011 onward from the Alexandria VAMC.  All requests and responses, positive and negative, should be associated with the claims file.  

2. Ask the Veteran whether he has been treated for a renal (kidney) disorder by any non-VA provider or at any non-VA facility.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  Records obtained should be associated with the claims file or electronic file in a format accessible to the VA examiner.

3. Once any additional records have been added to the claims file, schedule the Veteran for a VA examination to assess the nature and etiology of any renal dysfunction exhibited during the appeal period, i.e., since the Veteran filed his claim in May 2003.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed and their results should be documented within the examination report.  Once the examiner has reviewed the file and examined the Veteran, he should respond to the following:

Identify the nature and severity of each renal disorder present at any time since May 2003.

For each renal disorder manifested at any time from May 2003, provide an opinion as to the date of onset of the renal disorder, and explain what medical evidence establishes the onset date.  

For each renal disorder manifested since May 2003, please address the following:

Is the nephropathy disorder manifested by:  
	(i) albumin and casts with history of acute nephritis, or hypertension which does not require medication; OR, 
	(ii) constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema, or hypertension which requires medication for control, OR, 
	(iii) constant albuminuria with some edema, or, definite decrease in kidney function, or, hypertension at least 40 percent disabling under Diagnostic Code 7101, OR 
	(iv) persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, OR, 
	(v) renal dysfunction requiring regular dialysis?  

Describe the severity of the nephropathy disorder at the time of onset.  If the severity of nephropathy is above the level described in (i), please provide an opinion as to when the severity increased above that level, and opine as to the date of onset of each increase in severity.  

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


